Order issued November 16, 2012




                                                 In The


                           ifil! Bi fricf of                   at alla
                                          No. 05-12-01564-CV

             IN RE MESQUITE INDEPENDENT SCHOOL DISTRICT, Relator
                  Original Proceeding from the l l6th Judicial District Court
                                         Dallas County, Texas
                                  Trial Court Cause No. 11-09131-F


                                               ORDER
                               Before Justices Bridges, Lang, and Fillmore

        Before the Court is relator’s Emergency Motion for Temporary Relief. We GRANT the

motion and STAY all further proceedings in the trial court. This stay shall remain in effect until

further order of this Court.

        The Court also has before it relator’s petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses by November 26, 2012.




                                                        DAVID L. BRIDGES
                                                        JUSTICE